 In the MatterofALUMINUM COMPANY OF AMERICA, THE ALUMINUMCOOKING UTENSIL COMPANY,AND ALUMINUM SEAL COMPANY andASSOCIATION OF ALUMINUM SALARIED EMPLOYEES (AFFILIATED WITHNATIONALFEDERATION OF SALARIED UNIONS)In the Matter of ALUMINUM RESEARCH LABORATORIES,A DIVISION OF THEALUMINUMCOMPANY OF AMERICA,and ASSOCIATION OF ALUMINUMSALARIED EMPLOYEES (AFFILIATED WITH NATIONAL FEDERATION OFSALARIED UNIONS)In the Matter of ALUMINUM COMPANY OF AMERICAandASSOCIATION OFALUMINUMSALARIED EMPLOYEES (AFFILIATED WITH NATIONAL FED-ERATION OF SALARIED UNIONS)In the Matter of THE ALUMINUM COOKING UTENSIL COMPANY AND NEWMETHOD FINANCE CORPORATIONandASSOCIATION OF ALUMINUM SAL-ARIED EMPLOYEES (AFFILIATED WITH NATIONAL FEDERATION OF SAL-ARIED UNIONS)Cases Nos 6-R-105! and 6-R-1077 through 6-R-1079, respectivelyAMENDMENT TO DECISION AND DIRECTION OFELECTIONSJlfne 11,1945On May10, 1945,the Board issued a Decision and Direction of Elec-tions in the above-entitled proceeding.'On May 23, 1945, the Companiesfiled a petition with the Board for reconsideration of the Board'sDecisionwith respect to the technical and professional unit and requesting that theprofessional employees either be excluded from any unit or that they bepermitted to vote as a separate group, in which latter event the appropri-ateness of the technical and professional unit is to be determined by thedesires of the employees as expressed in each election.On May 28, 1945,the Independent filed objections to the Companies'petition.On May 29,1945, a large group of the professional employees filed objections to theinclusion of the professional employees in the same unit with the technical161N I. R R 106662 N. L. R B., No. 48.3181 ALUMINUM COMPANY OF AMERICA319employees and requested that the former be established as a separate unit.On May 29, 1945, the Board issued an order stating that unless sufficientcause was shown prior to Jpne 4, 1945, the Board would grant the Com-panies' petition insofar as it requested that the professional employees bepermitted to vote as a separate group. No objections having been filed tothe order to show cause and no sufficient cause to the contrary appearing,the request of the Companies is granted, and it is hereby directed that theDecision and Direction of Elections herein be, and the same hereby is,amended as follows :1)By striking therefrom the section heading "IV. The appropriateunits" and substituting therefor "IV. The appropriate untis; the deter-mination of representative".(2) By striking from Section IV thereof, the first paragraph under "AOffice and Clerical Unit"and substituting therefor.the following :The Independent desires to include technical and professional em-ployees in the same unit with office and clerical employees. As indi-cated above, both the Companies and the C. 1. O. are opposed to suchan all-inclusive unit; they urge that office and clerical employeesshould, not be included in the same unit with technical and professionalemployees. The C. I. O. further urges that the technical and profes-sional employees be incuded in one ytnit ; the Companies, on the otherhand, contend that the professional engineers and chemists shouldhe excluded from any unit or, in the alternative, that the professionalemployees be permitted to vote as a separate group, the determinationof the appropriateness of their inclusion with the other technical em-ployees to await the outcome of the elections. In view of the fact thatthe background, work, and interests of office and clerical employeesgenerally differ from those of technical and professional employees,we shall, in accord with our practice, establish the office and clericalemployees as a separate unit : our determination with respect to thetechnical and professional unit will, however, await, for reasons statedhereinafter, the outcome of the elections."(3) By striking the final paragraph of Section I % thereof, and substi-tuting therefor the following:The Companies urge that the professional engineers and chemistsbe permitted to vote as a separate group, their inclusion in the sameunit with the other technical employees to be determined by the out-come of the elections.We are of the opinion that the technical andprofessional employees may together constitute an appropriate unit;however, in view of the fact that the professional employees are col-lege graduates or have the equivalent in experience, and their duties,responsibilities, and problems differ from those of the remaining 320 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDtechnical employees, we are also of the opinion that such professionalemployees form a well-defined, homogeneous group of employees en-titled to representation and the opportunity to express their desire fora bargaining agent in a voting group separate from that of other tech-nical employees.'" In the event that both the professional and tech-nical employees, voting separately, select the same union, they shalltogether constitute a single appropriate unitAccordingly, we shallmake no final determination at this time with respect to a' unit oftechnical and/or professional employees but shall defer such deter-mination pending the outcome of the elections in the two voting groups.We shall direct that separate elections by secret ballot be held amongthe employees-in the units found appropriate above and in the votinggroups described below who were employed during the pay-roll periodimmediately preceding ,the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction :(1) All technical employees of the Aluminum Company of America,The Aluminum Cooking Utensil Company, Aluminum Seal Company,and New Method Finance Corporation, at New Kensington, Arnold,Glassmere and Logans Ferry, Pennsylvania, including employees attheWear-Ever building, combustion engineers at ACA, shop drafts-men, junior and senior draftVnen, die draftsmen, detailers, designers,laboratory laborers, specimen preparers, specimen preparer helpers,laboratory helpers, laboratory trainees, analysts, testers, and labora-tory testers, but excluding : at ACA, assistant technical supervisors,operating engineers, metallurgists, junior metallurgists, metallograph-ers, technical trainees, division development engineers, assistant divi-sion development engineers,,, lubricating engineers, works electricalengineers, assistant works electrical engineers, junior engineers, sur-veyor, all employees in the industrial engineering division, estimators,atASC, assistant chief chemists, chief experimental and developmentengineers, production engineers, plant engineers, sales engineers, serv-ice -engineers, efficiency engineers; at TACUC, project engineers,junior project engineers, metallurgists, technical trainees, staff engi-neers, industrial engineers, junior industrial engineers, safety engi-neers, clerk to industrial engineers;" employees listed in AppendixB, medical technicians, first-aid men, day nurses, night }nurses, employ-ees of the sales development division, railroad development engi-neers," all employees of the Aluminum Research Laboratories, andallother supervisory employees with authority to hire, promote, dis-_charge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action,*zaMatterof Radio Corporation of America,57 N L R B 1729;Matter of General Electric Com-pany,57 NL R B 81 ALUMINUM COMPANY OF AMERICA321(2) 'All professional chemists and engineers employed by the Alu-minum Company of America, The Aluminum Cooking Utensil Com-pany, Aluminum Seal Company and New Method Finance Corpora-tion at New Kensington, Arnold, Glassmere, and Logans Ferry, Penn-sylvania, including employees at theWear-Ever building; at ACA,assistant technical supervisors, operating engineers,metallurgists,junior metallurgists, metallographers, technical trainees, division de-velopment engineers, assistant division development engineers, lubri-cating engineers, works electrical engineers, assistant works electricalengineers, junior engineers; at ASC, assistant chief chemists, chiefexperimental and development engineers, production engineers, juniorproject engineers,metallurgists, technical trainees, and staff engi-neers ; but excluding at ACA, surveyor, all employees in the indus-trial engineering division, estimators; at ASC, service engineers, effi-ciency engineers; at TACUC, industrial engineers, junior industrialengineers, safety engineers; employees of the sales development divi-sion, railroad development engineers, all employees of the AluminumResearch Laboratories, all employees included in group (1) above,all employees listed in Appendix B, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommendsuch action.(4) By striking Section V thereof.(5)By striking from the Direction of Elections the words "but notlater than thirty (30) days from the date of this Direction," and substi-tuting therefor the words "but not later than sixty (60) days from the dateof this Direction,".(6) By striking from the Direction of Elections the words "among theemployees in the units found appropriate in Section IV,,above," and sub-stituting therefor the words "among the employees in the appropriate unitsand voting groups described in Section IV, above,".